             Case 6:17-cv-00801-MC          Document 34         Filed 10/15/18       Page 1 of 2




Peter M.K. Frost (OSB #911843)
Western Environmental Law Center
1216 Lincoln Street
Eugene, Oregon 97401
Tel: 541-359-3238
Email: frost@westernlaw.org

Andrew M. Hawley (OSB #091138)
Western Environmental Law Center
5703 39th Avenue, N.E.
Seattle, Washington 98105
Tel: 206-487-7250
Email: hawley@westernlaw.org

Attorneys for Plaintiffs


                                  UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                           EUGENE DIVISION



WILLAMETTE RIVERKEEPER, et al.,                             Case No.: 6:17-cv-00801-MC

       Plaintiffs,                                          PARTIES’ STIPULATION AND
                                                            [PROPOSED] ORDER RE
       vs.                                                  DISCOVERY

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants.




Parties’ Stipulation and [Proposed] Order re Discovery, Case No.: 6:17-cv-00801-MC                 1
          Case 6:17-cv-00801-MC             Document 34         Filed 10/15/18       Page 2 of 2




      Pursuant to the parties’ prior stipulation, on June 28, 2018, the Court entered an order
setting deadlines for discovery in this case. ECF No. 31 at 2. Fact discovery concluded on
September 21, 2018. The Court’s June 28, 2018 Order set deadlines related to expert discovery,
including an October 19, 2018 deadline for the parties to serve any expert reports. At this time,
Plaintiffs intend to submit to Defendants a settlement offer related to some or all of the claims in
this case, which Defendants intend to review and evaluate upon receipt. Accordingly, the parties
have conferred, and stipulate to and respectfully request that the Court enter an order staying the
deadlines for completion of expert discovery as set forth in the Court’s June 28, 2018 Order.
      If the parties are unable to agree upon settlement, they will inform the Court, and ask that it
set new deadlines for completing expert discovery, if necessary.


        Date: October 15, 2018.                    Respectfully submitted,

                                                   /s/ Peter M.K. Frost
                                                   Peter M.K. Frost (OSB #911843)
                                                   Andrew M. Hawley (OSB #091138)
                                                   Attorneys for Plaintiffs

                                                    /s/ Kaitlyn Poirier
                                                   Kaitlyn Poirier, Trial Attorney
                                                   Wildlife & Marine Resources Section
                                                   Environment & Natural Resources Division
                                                   United States Department of Justice
                                                   P.O. Box 7611, Ben Franklin Station
                                                   Washington, D.C. 20044-7611
                                                   (202) 307-6623 (phone)
                                                   kaitlyn.poirier@usdoj.gov

                                                   Attorney for Defendants



Pursuant to the stipulation of the parties, IT IS SO ORDERED.


        Date: October ___, 2018.                   ___________________________________
                                                   Michael J. McShane
                                                   United States District Judge


Parties’ Stipulation and [Proposed] Order re Discovery, Case No.: 6:17-cv-00801-MC                    2
